Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5 and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation:
"the first screen"
in 
Line 9.
There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation:
the first screen
it is unclear if there is more than one screen as the limitation of the “first screen” is not accompanied by a “second screen” in claim 5 or any claim which depends from claim 5. For the purpose of examination the Examiner has interpreted the limitation as “the screen”
Claim 13 recites the limitation:
a first screen
it is unclear if there is more than one screen as the limitation of a “first screen” is not accompanied by a “second screen” in claim 5 or any claim which depends from claim 5. For the purpose of examination the Examiner has interpreted the limitation as “a screen”
Regarding Claims 14-20:
the claims are rejected for depending from a rejected claim
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 7, 8, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Davidson et al. (JP 10103925 A).
Regarding Claim 1, Davidson discloses: 
a work vehicle including a work machine (10) with a bucket (34), the work machine configured to freely raise/lower and rotate the bucket (Fig. 19 & Fig. 25) [0019], the work vehicle comprising:
a display comprising a screen and configured to be disposed near an operator seat of a work vehicle [0007],
wherein the display is configured to display, the screen having:
a visible axis corresponding to a vertical position range of the bucket [0036 & 0041 & 0044] (Fig. 12 & Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23) [vertical axis of screen]; and
a visible indicator [tip of bucket] movable along the axis based on vertical position information of the bucket [0036 & 0041 & 0044] (Fig. 12 & Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23).
Regarding Claim 2, Davidson discloses: 
the screen includes an operation section icon configured to set an index of a vertical position of the bucket [0021 & 0036 & 0038 & 0039 & 0040 & 0042 & 0044 & 0047] (Fig. 14A & Fig. 17 & Fig. 21).
Regarding Claim 7, Davidson discloses: 
a work vehicle including a work machine (10) with a bucket (34), the work machine configured to freely raise/lower and rotate the bucket (Fig. 19 & Fig. 25) [0019], the work vehicle comprising:
a display comprising a screen and configured to be disposed near an operator seat of a work vehicle [0007],
wherein the display is configured to display, the screen having:
a visible axis corresponding to a rotation angle range of the bucket [0036 & 0041 & 0044] (Fig. 12); and
a visible indicator movable along the axis on the screen [0036 & 0041 & 0044] (Fig. 12).
Regarding Claim 8, Davidson discloses: 
the screen includes an operation section icon configured to set an index of a rotation angle of the bucket [0029 & 0030 & 0031 & 0032 & 0033 & 0034 & 0035 & 0036 & 0041] (Fig. 11A & Fig. 9 & Fig. 12).
Regarding Claim 9, Davidson discloses: 
the screen includes a plurality of graphs, each of the plurality of graphs include:
an axis corresponding to position of the bucket (Fig. 12) [tip of bucket icon about which bucket icon rotates] [0036 & 0041 & 0044] (Fig. 12 & Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23) [vertical axis of screen]; and
an indicator moveable relative to the axis on the screen (Fig. 12).
Regarding Claim 13, Davidson discloses: 
an apparatus comprising:
a controller (44) configured to be communicatively coupled to a display device (46) configured to be disposed in a cabin of a work vehicle [0007], the controller further configured to:
receive positon information from a bucket coupled to the work vehicle [0030 & 0031 & 0034 & 0035 & 0036 & 0037];
display a first screen via the display device, the first screen comprising:
a plurality of graphs indicative of position information of the bucket [0033 & 0036 & 0041] (Fig. 12 & Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23), the plurality of graphs including:
a first graph and a first indicator configured to move on the first screen, relative to the first graph, in synchronization with a movement of the bucket 0036 & 0041] (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23); and
a second graph and a second indicator, the second indicator corresponding to an index of the position information of the bucket [0033 & 0036 & 0041] (Fig. 12).
Regarding Claim 14, Davidson discloses: 
the position information of the bucket corresponds to vertical position information or rotation angle information of the bucket [0033 & 0036 & 0041] (Fig. 12 & Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (JP 10103925 A) in view of Johnson et al (US 20140100744 A1).
Regarding Claim 3, Davidson teaches: 
the plurality of graphs include:
a first graph configured to display an actual vertical position of the bucket of the work vehicle [0036 & 0041 & 0044] (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23); and
a second graph to display vertical position setting information of the bucket [0021 & 0036 & 0038 & 0039 & 0040 & 0041 & 0042 & 0044 & 0047] (Fig. 14A & & Fig. 15 & Fig. 17 & Fig. 18 & Fig. 21 & Fig. 22 & Fig. 23).
Davidson does not teach:
the display is configured to concurrently display the plurality of graphs on the screen.
Johnson teaches:
the display is configured to concurrently display the plurality of graphs on the screen (Fig. 21); and the plurality of graphs include:
a first graph configured to display an actual vertical position of the bucket of the work vehicle (Fig. 21); and
a second graph to display vertical position setting information of the bucket (Fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a bucket positionable for performing work and a display configured to display a plurality of graphs indicative of vertical position information of the bucket and vertical position setting information of the bucket taught by Davidson with the work vehicle with a bucket positionable for performing work and a display configured to simultaneously display a plurality of graphs indicative of vertical position information of the bucket and vertical position setting information of the bucket taught by Johnson in order to provide a work vehicle implement position monitoring system capable of monitoring multiple variables simultaneously to allow the operator to monitor multiple variable simultaneously to more efficiently perform work with the work vehicle.
Regarding Claim 4, Davidson teaches: 
each graph of the plurality of graphs includes an axis and an indicator that is movable along the axis of the graph based on the vertical position information of a bucket [0036 & 0041 & 0044] (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23);
the first graph comprises a first axis and a first indicator (148), the first indicator configured to move upward or downward along the first axis in synchronization with an upward/downward movement of the bucket [0036 & 0041 & 0044] (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23); and
the second graph comprises a second axis and a second indicator, the second indicator configured to move upward or downward along the second axis based on an input by a user such that the second indicator is a vertical index of the upward/downward movement of the bucket [0021 & 0036 & 0038 & 0039 & 0040 & 0041 & 0042 & 0044 & 0047] (Fig. 14A & & Fig. 15 & Fig. 17 & Fig. 18 & Fig. 21 & Fig. 22 & Fig. 23).
Regarding Claim 5, Davidson teaches:
the screen includes one or more selectable icons (134 & 135 & 161 & 162 & 163 & 164 & 165 & 166 & 167 & 168); and
the display is configured to, based on a selection of a first icon of the one or more selectable icons, set the vertical index [0038 & 0044] at a first position such that the second indicator remains stationary at the first position as the first indicator moves on the screen based on the actual vertical position of the bucket [0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0038 & 0041 & 0044]; and
the one or more selectable icons, the first axis, the first indicator, the second axis, and the second indicator displayed on the first screen are distinct visual elements (Fig. 6A & Fig. 6B & Fig. 9A & Fig. 9B & Fig. 14A & & Fig. 15 & Fig. 17 & Fig. 18 & Fig. 21 & Fig. 22 & Fig. 23).
Regarding Claim 6, Davidson teaches: 
the first and second axis correspond to a predetermined range based on the second indicator [0038 & 0041 & 0044] (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23); and
the display is configured to, based on the first indicator moving outside the predetermined range, output a notification [0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0041].
Regarding Claim 10, Davidson teaches: 
a first graph configured to display an actual rotation angle of the bucket of the work vehicle the first graph including a first axis and a first indicator configured to along the first axis in synchronization with a clockwise/counter-clockwise rotation of the bucket [0036 & 0041 & 0044] (Fig. 12); and
a second graph configured to display angle setting information of the bucket, the second graph including a second axis and a second indicator configured to be set by a user as a rotation index of the clockwise/counter-clockwise rotation of the bucket, the second indicator movable along the second axis [0029 & 0030 & 0031 & 0032 & 0033 & 0034 & 0035 & 0036 & 0041 & 0044] (Fig. 11A & Fig. 9 & Fig. 12).
Davidson does not teach:
the display is configured to concurrently display the plurality of graphs on the screen.
Johnson teaches:
the display is configured to concurrently display the plurality of graphs on the screen (Fig 7 & Fig 21);
a first graph configured to display an actual rotation angle of the bucket of the work vehicle the first graph including a first axis and a first indicator configured to along the first axis in synchronization with a clockwise/counter-clockwise rotation of the bucket (Fig 7 & Fig 21); and
a second graph configured to display angle setting information of the bucket, the second graph including a second axis and a second indicator configured to be set by a user as a rotation index of the clockwise/counter-clockwise rotation of the bucket, the second indicator movable along the second axis (Fig 7 & Fig 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a bucket positionable for performing work and a display configured to display a plurality of graphs indicative of actual rotation angle information of the bucket and rotation index of the clockwise/counter-clockwise rotation setting information of the bucket taught by Davidson with the work vehicle with a bucket positionable for performing work and a display configured to concurrently display a plurality of graphs indicative of vertical position information of the bucket and vertical position setting information of the bucket taught by Johnson in order to provide a work vehicle implement position monitoring system capable of monitoring multiple variables simultaneously to allow the operator to monitor multiple variable simultaneously to more efficiently perform work with the work vehicle.
Regarding Claim 11, Davidson discloses: 
the display includes one or more selectable icons (118 & 120 & Fig. 6 & Fig. 9 & Fig. 11) configured to be selected by an operator (Fig. 6 & Fig. 9 & Fig. 11); and
the display is configured to, based on selecting a first icon of the one or more icons, set the rotation index such that the second indicator remains stationary at a position that corresponds to the set rotation index as the first indicator moves on the first graph based on the actual rotation angle of the bucket [0028 & 0029 & 0030 & 0031 & 0034 & 0035 & 0036 & 0037] (Fig. 11 & Fig. 12).
Regarding Claim 12, Davidson teaches: 
the screen includes a third graph configured to display a vertical position of the bucket, the third graph including a third axis and a third indicator movable along the third axis (68 & 156);
the rotation index comprises a predetermined range based on the second indicator notification [0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0041]; and
the display is configured to, based on the first indicator moving outside the predetermined range, output a notification [0036].
Regarding Claim 15, Davidson teaches: 
the controller is further configured to display one or more selectable icons via the first screen (Fig. 6).
Davidson does not teach:
the display is configured to concurrently display the plurality of graphs via the screen.
Johnson teaches:
the controller is further configured to display one or more selectable icons via the first screen, and the display is configured to concurrently display the plurality of graphs via the screen (Fig 7 & Fig 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a bucket positionable for performing work and a display configured to display a plurality of graphs indicative of actual rotation angle information of the bucket and rotation index of the clockwise/counter-clockwise rotation setting information of the bucket taught by Davidson with the work vehicle with a bucket positionable for performing work and a display configured to concurrently display a plurality of graphs indicative of position information of the bucket and position setting information of the bucket taught by Johnson in order to provide a work vehicle implement position monitoring system capable of monitoring multiple variables simultaneously to allow the operator to monitor multiple variable simultaneously to more efficiently perform work with the work vehicle.
Regarding Claim 16, Davidson teaches: 
the first graph corresponds to a movable range of the bucket [0036 & 0041 & 0044].
Regarding Claim 17, Davidson teaches: 
the one or more selectable icons comprise:
a first icon that, based on a selection of the first icon [0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0038 & 0039 & 0040 & 0041 & 0042 & 0043 & 0044], is configured to cause the controller to:
set the second indicator as an index of the position information [0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0038 & 0039 & 0040 & 0041 & 0042 & 0043 & 0044]; and
display, via the first screen, the second indicator at a position on the second graph that corresponds to the index [0036 & 0041 & 0044].
Regarding Claim 18, Davidson discloses: 
the second indicator remains stationary on the first screen as the first indicator moves relative to the first and second graphs based on an actual position of the bucket [0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0038 & 0041 & 0044].
Regarding Claim 19, Davidson does not teach: 
first screen comprises a third graph and a third indicator configured to move on the first screen, relative to the third graph, in synchronization with a movement of the bucket.
Johnson teaches:
first screen comprises a third graph and a third indicator configured to move on the first screen, relative to the third graph, in synchronization with a movement of the bucket (Fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a bucket positionable for performing work and a display configured to display a plurality of graphs indicative of actual rotation angle information of the bucket and rotation index of the clockwise/counter-clockwise rotation setting information of the bucket taught by Davidson with the work vehicle with a bucket positionable for performing work and a display configured to concurrently display a plurality of graphs indicative of position information of the bucket and position setting information of the bucket including a third graph and a third indicator configured to move on the first screen, relative to the third graph, in synchronization with a movement of the bucket taught by Johnson in order to provide a work vehicle implement position monitoring system capable of monitoring multiple variables simultaneously to allow the operator to monitor multiple variable simultaneously to more efficiently perform work with the work vehicle.
Regarding Claim 20, Davidson teaches: 
the first graph is indicative of a vertical position of the bucket (Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23) and the other graph is indicative of a rotation angle of the bucket (Fig. 12).
Davidson does not teach: 
three graphs indicating different positions of the bucket.
Johnson teaches:
three graphs indicating different positions of the bucket (Fig. 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a bucket positionable for performing work and a display configured to display a plurality of graphs indicative of actual rotation angle information of the bucket and rotation index of the clockwise/counter-clockwise rotation setting information of the bucket taught by Davidson with the work vehicle with a bucket positionable for performing work and a display configured to concurrently display a plurality of graphs indicative of position information of the bucket and position setting information of the bucket including three graphs indicating different positions of the bucket in synchronization with a movement of the bucket taught by Johnson in order to provide a work vehicle implement position monitoring system capable of monitoring multiple variables simultaneously to allow the operator to monitor multiple variable simultaneously to more efficiently perform work with the work vehicle.
Response to Arguments
Applicant's arguments filed 2022/01/18 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “display, via the screen: an axis corresponding to a vertical position range of the bucket; and an indicator moveable along the axis based on the vertical position information of the bucket”:
Applicant’s assertion that the screen of Davidson does not show an axis corresponding to a vertical position range of the bucket; and an indicator moveable along the axis based on the vertical position information of the bucket is not persuasive as Davidson clearly shows a 2 dimensional view displaying the position of the bucket relative to a set desired depth, the 2 dimensional view has a vertical axes along which the tip of the bucket icon moves along in order to indicate the vertical position of the bucket. Fig. 15 of Davidson as referenced by Paragraph 0041 discloses a “graph” as disclosed by the instant application in that the tip of the bucket icon (148) is shown in relation to a desired depth line (146) as well as in relation to multiple depth lines (170 & 172) and varies based on the actual position of the tip of the bucket as illustrated by Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23 relative to the bottom layer target depth.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 7, especially as it relates to the limitation of “wherein the display is configured to display, via the screen: an axis corresponding to a rotation angle range of the bucket; and an indicator moveable along the axis on the screen”:
Applicant’s assertion that the screen of Davidson does not show an axis corresponding to a rotation angle range of the bucket; and an indicator moveable along the axis on the screen is not persuasive as Davidson clearly shows a 2 dimensional view displaying the position of the bucket relative to a set desired depth, the 2 dimensional view has a vertical axes and a horizontal axes as well as a rotational axes located about a tip of the bucket and an indicator running from the tip of the bucket along the base of the bucket and rotates along the axes located at the tip of the bucket. Fig. 12 of Davidson as referenced by Paragraph 0036 discloses a “graph” as disclosed by the instant application in that the tip of the bucket icon is shown in relation to a desired rotation angle as illustrated by Fig. 12.
Figure 12 of Davidson clearly shows a display screen having a visible axis corresponding to a rotation angle range of the bucket and a visible indicator moveable along the axis based on vertical position information of the bucket.  It is unclear from the examiners arguments what particular feature the applicant believes is missing from the prior art disclosure as the prior art shows an image of the bucket with a 360 degree range disclosed by the image and the bucket image is displayed as positioned about that 360 degree range based on the angular position of the bucket.
Regarding Applicant’s argument of the Examiner’s rejection of Claims 13 and 14, especially as it relates to the limitation of: “a plurality of graphs indicative of position information of the bucket, the plurality of graphs including: a first graph and a first indicator configured to move on the first screen, relative to the first graph, in synchronization with a movement of the bucket; and a second graph and a second indicator, the second indicator corresponding to an index of the position information of the bucket,”:
Applicant’s assertion that the screen of Davidson does not show a plurality of graphs is not persuasive as: the screen of Davidson is capable of showing both a first graph which is a depth graph as disclosed by Fig. 15 & Fig. 18 & Fig. 22 & Fig. 23 and a second graph which is a bucket angle relative to a desired slope graph disclosed by Fig. 12.
Regarding Applicant’s argument of the Examiner’s rejection of Claims 1-20, especially as it relates to the Applicant’s assertion that the examiner failed to establish “each and every one” of the claimed features because the examiner did not explicitly explain which portions of the citations from Davidson are believed to disclose the claimed features:
Applicant’s assertion that the Examiner did not explicitly explain which portions of the citations from Davidson are believed to disclose the claimed features is not persuasive as the Applicant did not point to any specific rejection which they deem to be unclear.
Regarding Applicant’s argument of the Examiner’s rejection of Claims 1-20, especially as it relates to the Applicant’s assertion that the examiner failed to establish “each and every one” of the claimed features:
The paragraphs, figures, and reference characters cited by the Examiner in reference to features in the claims very clearly describe the features to which they are directed to anyone of ordinary skill in the art.  Applicant’s assertion that the art of record’s Paragraphs [0021 & 0036 & 0038 & 0039 & 0040 & 0042 & 0044 & 0047] and Figures (Fig. 14A & Fig. 17 & Fig. 21) do not disclose “an operation section configured to set an index of a vertical position of the bucket” is not persuasive.  Paragraph 0021 clearly outlines the control panel which can switch to a “gradient setup screen” as shown in Figure 21 for setting a desired target gradient as disclosed by Paragraph 0047 and “depth mode setup screen” as shown in Figures 14A and 17 for setting a desired target depth as disclosed by Paragraphs 0038, 0039, 0040, 0044, and 0047.
Applicant’s arguments with respect to Claims 3-6, 10-12, and 15-20 have been considered but are not persuasive as applicant’s arguments rely on the patentability of Claims 1, 7, and 13 which are not patentable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652